DETAILED ACTION


Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on August 16, 2022 is acknowledged.  The traversal is on the grounds that the “applicant has amended claim 20 of Group II so it is clearly reciting a product manufactured by the process of Group II. In light of the above arguments, Applicant respectfully submits that the present claims should be examined together, and that the restriction requirement should be withdrawn.”  
This is found persuasive; the restriction requirement dated June 13, 2022 is hereby withdrawn.


Information Disclosure Statement
The references cited within the IDS documents submitted on July 15, 2019, May 26, 2020, January 8, 2021, and May 5, 2022 have been considered.





Drawings
The drawings are objected to because of the following informalities:
A. 37 CFR 1.84(k) states, in part:  “The scale to which a drawing is made must be large enough to show the mechanism without crowding when the drawing is reduced in size to two-thirds in reproduction.”
37 CFR 1.84(l) states, in part: “All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction.”
For 37 CR 1.84(k) and (l) above, see figures 4-9.

B. 37 CFR 1.84(m) states, in part: “Solid black shading areas are not permitted, except when used to represent bar graphs or color.”
See figure 2, the use of sold black shading is not permitted and its use also reduces legibility of the numerals.

C. 37 CFR 1.84(p)(1) states: “Reference characters (numerals are preferred), sheet numbers, and view numbers must be plain and legible, and must not be used in association with brackets or inverted commas, or enclosed within outlines, e.g., encircled.”
See all numerals, figures 4-9.
D. 37 CFR 1.84(p)(5) states: “Reference characters not mentioned in the description shall not appear in the drawings. Reference characters mentioned in the description must appear in the drawings.”
See figure 7, numeral 740.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Objections
Claims 5 and 6 objected to because of the following informalities:  
Claim 5, line 5: change “assembly and unfolded” to - - assembly or unfolded - - 
Claim 6, line 5: change “material and remaining” to - - material or remaining - - 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 3, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “wherein the sensor is electrically coupled to the first flexible circuit sub-assembly and optionally to the second flexible circuit sub-assembly” (emphasis added) in lines 1-3.  However, in claim 1 recites “such that the sensor remains electrically coupled to the first flexible circuit assembly and becomes electrically coupled to the second circuit assembly” in lines 8-9, which indicates that the sensor is positively electrically coupled to the second flexible circuit sub-assembly.  Therefore, the limitation above from claim 2 contradicts the limitation from claim 1, regarding the electrical connection of the sensor, which renders claim 2 indefinite.
Claim 3 is also rejected, as it is dependent upon claim 2 and thus inherits the limitation in question from claim 2.
Claim 7 recites “when the foldable element is used for access for testing and verification of the flexible circuit assembly, cutting the exposed foldable element after applying the encapsulation material, when the foldable element is no longer needed.”  It is unclear as to whether the foldable element is definitively used for testing/verification or not, due to the use of the term “when” in line 2.  Further, it is unclear as to how (or what type of) a determination would be made about ‘usefulness’ of the foldable element, with regard to a process step of cutting and removing it.  Due to the ambiguities within the claim, it is therefore indefinite.









Allowable Subject Matter
Claims 1, 4-6, and 8-21 are allowable.
The following is an examiner’s statement of reasons for allowability.
The prior art of record does not teach or suggest the disclosed invention regarding 
A method for constructing a low-profile, computerized sensing apparatus, particularly characterized by the steps of:
bonding a first flexible circuit sub-assembly, including a sensor electrically coupled to the first flexible circuit sub-assembly, with a second flexible circuit sub-assembly including one or more circuit elements coupled to the second flexible circuit sub-assembly, using die-cut activated adhesive; and  
positioning the sensor of the first flexible circuit sub-assembly between the first and second flexible circuit sub-assemblies, such that the sensor remains electrically coupled to the first flexible circuit assembly and becomes electrically coupled to the second circuit assembly during bonding, as recited within claim 1.
Claims 4-6, 8-19, and 21 are dependent upon claim 1.

A flexible and attachable sensing apparatus, particularly characterized by having:
a first flexible circuit sub-assembly including a sensing area containing at least one flexible sensor electrically coupled to the first flexible circuit subassembly; 
a second flexible circuit assembly bonded to the first flexible circuit sub-assembly using die-cut adhesive, such that the sensor is electrically coupled to the first flexible circuit sub-assembly and the second flexible circuit assembly; and 
a component area containing non-flexible components to power and support the at least one flexible sensor, as recited within claim 20.


Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see the attached form PTO-892 for pertinent cited art.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott B. Geyer (telephone: 571-272-1958). The examiner can normally be reached on Monday to Friday, 10AM - 4PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at: http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber (telephone: 571-272-2194).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

/SCOTT B GEYER/           Primary Examiner, Art Unit 2812